824 F.2d 978
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lester L. BURWELL, Petitioner,v.DEPARTMENT OF AGRICULTURE, Respondent.
Appeal No. 87-3109.
United States Court of Appeals, Federal Circuit.
May 7, 1987.

Before MARKEY, Chief Judge, FRIEDMAN, Circuit Judge, and BENNETT, Senior Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (Board), dismissing the petitioner's appeal, is affirmed.

OPINION

2
Following the petitioner's appeal to the Board from the decision of his agency to separate him pursuant to a reduction in force, the petitioner and the agency entered into a settlement agreement under which, in lieu of separation, the petitioner accepted a lower grade position with "save pay" for two years.  The agreement was read into the record, and the petitioner moved to withdraw his appeal.  The presiding official of the Board "reviewed the agreement" and found "that it is lawful on its face and appears to have been reached freely by the parties."    The presiding official granted the petitioner's motion to withdraw his appeal and dismissed his appeal with prejudice.  The full Board denied the petition to review the decision of the presiding official.


3
We affirm the decision of the Board on the basis of the opinion of the presiding official and the order of the Board denying review.  Although the petitioner now contends that the Board and the agency committed various errors prior to the settlement agreement, the Board properly dismissed the appeal in view of that agreement.